Citation Nr: 1426599	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  10-26 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

The Veteran's psychiatric disability has been productive of no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

During the period on appeal, the criteria for a disability rating in excess of 50 percent for a psychiatric disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided the required notice in a July 2008 letter.

As to VA's duty to assist, VA has associated with the claims folder the Veteran's service treatment records, Social Security Administration (SSA) records, records of her VA and non-VA treatment.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  VA has also made reasonable efforts to obtain medical records used to support her claim of disability retirement from her former employer (a federal government agency).  Id.  While VA was unable to obtain these records, the Veteran informed VA in November 2009 that all her psychiatric treatment has been administered by providers from whom VA has already obtained her records, and that VA has all the records that are available from these sources.  Thus, any outstanding medical evidence that would be obtained from her former employer would be duplicative of the evidence already of record.

Also pursuant to VA's duty to assist, the Veteran was afforded VA examinations in October 2008 and February 2010.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4)(i).  The Board notes that in a July 2010 statement, the Veteran stated that the examiner who conducted her February 2010 examination incorrectly stated the number of times she has been hospitalized.  Because the Veteran is referring to periods of hospitalization in 1979 and 1996, such information does not provide any insight into her current disability picture, which is the issue before the Board.  Thus, the February 2010 examiner's factual error has not affected the adequacy of the examination and accompanying opinion, which are adequate as they are based on review of the Veteran's relevant medical history, the examiner provided clear conclusions with supporting data, and the examiner offered reasoned medical explanations.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In addition, as the Veteran has not reported that her condition has worsened since that examination, the Board fins that a new examination is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

The RO granted service connection for MDD and assigned a 30 percent rating in a November 2001 rating decision.  By way of an April 2002 rating decision, the RO continued the 30 percent rating.  The Veteran neither expressed disagreement with the April 2002 rating decision nor was any new and material evidence received by VA within one year of that rating decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.201 (2013).  As such, the April 2002 rating decision is final.

The Veteran filed a claim for an increased rating in June 2008.  In January 2009, the RO issued the rating decision that led to the present appeal and increased the Veteran's rating to 50 percent, effective May 23, 2008.  The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable than an increase in disability occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b) (West Supp. 2013).  The Board will, therefore, assess any ascertainable increase in disability from June 13, 2007.

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating. 38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating is assigned.  Id.  In reviewing the evidence, the Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology that is observable to the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2013).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.

The General Rating Formula for Mental Disorders, which is set forth in 38 C.F.R. § 4.130, provides in pertinent part:

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

This rating schedule is based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), which also contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent.  The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  A GAF score between 41 and 50 is assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).  A GAF score between 51 and 60 is assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A score between 61 and 70 is assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

Here, before the Veteran retired in February 2009, she stated in her June 2008 claim that she experienced problems with stress tolerance at work, was forced to reduce the number of hours she worked per week, and requested temporary leave from work due to her psychiatric disability.  She also reported problems with mood shifts, anger, and memory retention.

Records of the Veteran's September 2007 treatment by non-VA physician Dr. L. Lucas indicate that she displayed the following symptoms at that time: mood dysphoria, irritability, poor sleep, fatigue, anxiety with palpitations and noise sensitivity, angry outbursts, and stress at work.  However, subsequent treatment records from November 2007 indicate that she felt good, her mental status was bright and pleasant, and her symptoms were stable.

VA treatment records dated February 2008 note the Veteran's history of substance abuse with regard to alcohol and various illicit drugs, and include the results of an evaluation during which the Veteran reported the following symptoms: apathy, a "sinking feeling," increased sleep, and anhedonia.  The Veteran denied any problems with impulsivity as well as homicidal or suicidal ideation, plan, or intent.  At that time, she reported having "good" relationships with her mother, her four siblings, and her husband with whom she participates in social activities.  She also reported having a few close friends with whom she enjoys shopping, hanging out, and going to happy hour.

Physical examination in February 2008 revealed that the Veteran was appropriately dressed, demonstrated normal speech and goal-directed thoughts, and did not exhibit gross inattention.  Her mood was normal to depressed with congruent affect, and she was alert and oriented to person, place, time, and situation.  She did, however, demonstrate poor long-delay free recall.  With regard to recall, these treatment records also document the Veteran's report that she has experienced increasing difficulty with her short-term memory and has difficulty concentrating.  The records indicate that her short-term memory difficulties are not debilitating, but are noticeable by others, and include forgetting what she has read or movies she has seen.  However, the Veteran has denied having difficulty remembering names, appointments, planned activities, faces, where she has placed objects, navigating her home, operating a motor vehicle, arriving at her intended destination, and completing intended activities.  She does not have difficulty with her long-term memory, generally.

While testing revealed some lapses in attention and concentration, the evaluating clinician concluded that these lapses likely represent a brief lapse rather than a problem with attention and concentration, as the Veteran does not appear to suffer from any formal memory or concentration difficulty.  The results of the testing suggested to the clinician that the Veteran's brief lapses in attention are consistent with her depressive disorder.  During this visit, she was assigned a GAF score of 65.

A May 2008 treatment note and June 2008 letter from Dr. Lucas document diagnoses of bipolar disorder and depression not otherwise specified.  In treatment records dated May 2008 through August 2008, this physician documented the Veteran's reports of anxiety, irritability, an inability to concentrate, distressed demeanor, okay mood, poor short-term memory, feeling stressed at work, and an inability to handle her workload.  During her May 2008 appointment with Dr. Lucas, the Veteran reported that she threatened to commit suicide one week prior to the appointment, but did not feel that way at the time of the evaluation.  The record documents Dr. Lucas' impression that the Veteran was moderately distressed and that, since the onset of her treatment, her condition has increased in severity.  

The Veteran was afforded a VA examination in October 2008 during which she reported problems with stress, nervousness, headaches, shakiness, fatigue, concentration, and daily anxiety.  The examiner noted the Veteran's report of her subjective experience with short-term memory loss, but referenced the February 2008 neuropsychological evaluation during which it was determined that she does not appear to suffer from formal memory or concentration difficulty.  A mental status examination revealed that the Veteran was alert and oriented, had a goal-directed thought process, and demonstrated thought content without suicidal ideation, homicidal ideation, or hallucinations.  She presented with good mood, anxious affect, the ability to maintain her hygiene and activities of daily living, okay impulse control, and okay speech patterns.  She did not demonstrate obsessive or ritualistic behavior.

With regard to her occupational functioning, the examiner noted that the Veteran has required a modified work schedule and that she reported having to take over 300 hours of leave in addition to temporary extended leave under the Family and Medical Leave Act (FMLA) due to her psychiatric disability.  With regard to social functioning, the examiner documented reports that the Veteran has a good relationship with her husband, has friends with whom she maintains contact every couple weeks, and attends happy hour at bars.  The Veteran also reported that she avoids crowds and that she experiences occasional, fleeting thoughts of suicide without plan or intent.

The examiner provided the following summary with regard to the Veteran's functioning: "[The] Veteran's social functioning is impacted by the psychiatric symptoms as evidence by daily anxiety, limited leisure activities, and avoidance of crowded situations.  Her occupational functioning is impacted by psychiatric symptoms as evidenced by difficulty handling stress, anxiety, irritability, nervousness, shakiness, and problems with concentration."  The examiner diagnosed the Veteran with chronic MDD and assigned a GAF score of 55, which the examiner noted represents an increase in symptoms since her last evaluation.

A January 2009 treatment note by Dr. Lucas documents the Veteran's report that she was stable and that her mood was good.  The record shows that, shortly after this assessment, the Veteran retired by reason of her disability in February 2009 and June 2009 VA treatment records indicate that the Veteran's depression and anxiety were better because she stopped working.  These VA treatment records also note that the Veteran was alert and cooperative, and demonstrated normal mentation, affect, and mood.

During a February 2010 VA examination, the Veteran reported that she has a good relationship with her husband and is able to enjoy visits with her mother, but that she has no interest in socializing or activities.  She reported irritability, difficulty concentrating, fatigue, decreased appetite, insomnia, and occasional alcohol consumption.

Physical examination revealed restless psychomotor activity, unremarkable speech, cooperative and sarcastic attitude, anxious and depressed mood, unremarkable thought process and content, intact attention and orientation, and good impulse control.  The examiner noted that the Veteran has not had any episodes of violence; she did not demonstrate or report having delusions, hallucinations, or obsessive/ritualistic behavior; she did not display inappropriate behavior; she has the ability to maintain minimum personal hygiene; and she does not have a problem maintaining her activities of daily living.

The examiner diagnosed the Veteran with MDD and alcohol abuse, noting that the impact of the Veteran's alcohol use on her disability picture appears to be minor.  In assigning a GAF score of 50, the examiner concluded that the Veteran displays serious impairment in social and occupational functioning, and explained that the Veteran is unable to perform work that requires concentration and/or frequent contact with others.  The examiner opined that the Veteran may be able to do manual labor that does not require frequent human contact, but that she would likely have problems with absenteeism anyway.  The examiner also stated, however, that the Veteran does not present with total occupational and social impairment due to her psychiatric disability, and that her symptoms result in deficiencies in areas such as thinking, family relations, work, and mood.

Notably, a VA psychiatry note dated March 2010 documents the following symptoms: normal speech, intact language, euthymic mood, affect congruent with mood, normal and coherent thought process, good insight, and good judgment.  This treatment note indicates that the Veteran was alert and oriented, was cooperative, was groomed appropriately, and did not have any suicidal or violent ideation.  The clinician assigned a GAF score of 60.

After looking to the frequency, severity, and duration of the Veteran's impairment to assess her disability picture, the Board finds that the preponderance of evidence demonstrates that disability due to the Veteran's psychiatric disability has approximated the schedular criteria for a rating of 50 percent for the period on appeal.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

In declining to assign a rating higher than 50 percent, the Board notes that the Veteran's disability has been productive of impaired stress tolerance, transient episodes of dysphoric mood, anger, mild memory loss, irritability, intermittent sleep impairment, fatigue, anxiety, apathy, brief lapses in attention and concentration, anhedonia, and difficulty at work.  In addition, the record includes regular reports that the Veteran has good impulse control; does not have persistent thoughts pertaining to suicidal or homicidal ideation, plan, or intent; has good relationships with family; has friends with whom she socializes; has the ability to maintain minimum personal hygiene; does not have hallucinations or delusions; does not demonstrate obsessive or ritualistic behavior; and has unremarkable speech, thought process, and thought content.  Additionally, the Veteran's disability has not been productive of near-continuous panic or depression that has affected her ability to function independently, disorientation to time or place, severe memory loss, or similar symptoms.

The Board has considered the Veteran's report during her October 2008 examination that she avoids crowds.  However, the Board finds it highly probative that the Veteran has also reported that she socializes in public spaces and the examiner who evaluated the Veteran in October 2008 noted that the Veteran participates in leisure activities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Thus, while the Veteran may limit her activities, the Board finds that a higher rating is not warranted because the evidence does not show that her disability is so severe as to prevent her participation in social activities or indicate that she is unable to establish and maintain effective relationships, generally.

The Board acknowledges that the Veteran was assigned a GAF score of 50 during her February 2010 examination, but finds that this score is incongruent with the disability picture that is presented by a reading of the whole examination report and the totality of the evidence of record, which both indicate that the Veteran's disability has been productive of mostly moderate symptoms, as outlined above.  Specifically, in assessing the Veteran's disability picture, the Board finds that the Veteran's reports of her symptoms and the examiner's reasoned conclusions concerning those symptoms better represent her disability picture, and thus, are more probative in assessing the severity of her impairment than a single assigned score.  See Jandreau, 492 F.3d at 1376.  The Board also finds that this score is unreliable as an indicator of the Veteran's disability picture over a significant period of time because a VA clinician, after documenting that the Veteran displayed a euthymic mood among other mild symptoms, assigned a GAF score of 60 in March 2010.

Also with regard to the February 2010 examination, the Board finds that while the examiner concluded that the Veteran does not present with total impairment and her symptoms have resulted in deficiencies in areas such as thinking, family relations, work, and mood, the totality of the evidence of record demonstrates that, as previously stated, such deficiencies have been transient with regard to the Veteran's thinking, family relations, and mood.  Thus, a higher rating is not appropriate because the Veteran's psychiatric disability has not been productive of occupational and social impairment with deficiencies in most areas.

With regard to occupational impairment, an August 2008 treatment note by Dr. Lucas documents the Veteran's reports that she was making multiple errors at work and found it difficult to fulfill the demands of her job before she retired.  The evidence of record also includes reports that she had a problem with absenteeism due to her psychiatric disability.  Accordingly, the Board finds that the Veteran's occupational impairment has been characterized by reduced reliability and productivity in the performance of her duties, which was caused by her difficulty in maintaining work relationships and her low stress tolerance.  To this point, the Board notes that although the Veteran has reported experiencing difficulty in adapting to stressful circumstances such as a work setting, the evidence does not show that the Veteran has experienced impairment in most areas due to this symptom or a similar symptom.  Thus, a higher rating is not warranted on this ground.

The Board has also considered the applicability of 38 U.S.C.A. § 5110(d) in assessing whether there was an ascertainable increase in disability during the period June 13, 2007 to May 22, 2008-a period for which the Veteran has a 30 percent rating.  The Board finds, however, that a rating in excess of 30 percent rating is not warranted for this period because the Veteran only displayed mild symptoms.  Specifically, the Veteran reported that she felt good and examiners noted that her mental status was bright and pleasant, her symptoms were stable, she had good relationships, she was socially active, and she demonstrated only brief lapses in short-term memory.

Overall, given that ratings are to be assigned not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Board finds that the Veteran's symptoms more closely approximate the types of symptoms contemplated by a 50 percent rating for the period from May 23, 2008.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  The preponderance of the evidence is against any higher ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The United States Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the criteria for rating mental disorders contemplate the Veteran's disability because she has demonstrated moderate impairment due to her psychiatric disability, which has been productive of symptoms such as impaired stress tolerance, transient episodes of dysphoric mood, irritability, intermittent sleep impairment, fatigue, anxiety, and brief lapses in attention and concentration-manifestations that are all contemplated by the rating criteria.  In any case, the criteria for evaluating mental disorders considers the level of impairment rather than specific symptoms, which further indicates that the Veteran's symptomatology is contemplated.  Thus, the criteria are adequate to evaluate these disabilities and referral for consideration of an extraschedular rating is not warranted.

Additionally, the record reflects that the Veteran has raised the issue of her entitlement to a total disability rating based on individual unemployability (TDIU), which was denied by the RO in a March 2010 rating decision.  As the Veteran did not initiate an appeal concerning this decision, this issue is not before the Board and consideration of this question is not warranted under Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  See 38 U.S.C.A. § 7105 (West 2002).


ORDER

A rating in excess of 50 percent for MDD is denied for the period on appeal.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


